Citation Nr: 1440321	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-20 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether the May 1967, September 1970, and April 1971 decisions of the Board of Veterans' Appeals denying entitlement to service connection for a psychiatric disorder should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Esq.


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1961 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) by way of the Veteran's request for a revision or reversal of the May 1967, September 1970, and April 1971 Board decisions, alleging that the decisions contained CUE.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a January 2012 Board decision denying Veteran's claim, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  An Order of the Court dated in June 2014 granted the motion and remanded the claim to the Board.

On July 16, 2014, the Veteran was sent a letter informing him of the Court's remand and that he had 90 days from the date of the letter to provide additional evidence in support of his claim.  In a correspondence dated August 11, 2014, the Veteran's representative requested a Travel Board hearing on the Veteran's behalf and indicated he would be presenting additional evidence regarding the remanded claim at the hearing.  As the request was made within the 90 day period, it is considered timely.

A veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2013).  Accordingly, the Board will remand the claim to afford the Veteran a Travel Board hearing in accordance with his request



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with applicable procedures. The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



